Davis, J.
The defendant had seized certain property of the plaintiff under an execution. The plaintiff sought to replevy it in this action on the ground that the property seized was exempt under section 1391 of the Code of Civil *279Procedure, of which exemption he claimed to have given due notice to the defendant. The property seized consisted of a safe, a table desk and a candelabra, used by the plaintiff in his business as undertaker. Their value was less than $250. After the introduction of evidence as to his being a householder, the nature of his business and the use made by him of these articles in his undertaking business and other evidence tending to support his complaint, the learned court, on motion of the defendant directed a verdict for the defendant.
In granting this motion we think error was committed and that the case should have been submitted to the jury for them to determine, under instructions from the court and from the evidence, the character of the articles claimed to be exempt under section 1391 of the Code.
We, therefore, think that the judgment should be reversed, with costs to the appellant to abide the event.
Scott, J./ concurs.